In an action to recover alimony due under a Nevada decree of divorce, defendant appeals from two orders of the County Court, Rockland County, one of which denied, in part, his motion to vacate a notice of his examination before trial, and the other of which struck out, as insufficient, defenses and a counterclaim *987pleaded in his answer. Orders affirmed, with one bill of $10 costs and disbursements; examination to proceed on five days’ notice. No opinion. Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ., concur.